Case 1:12-cr-00045-RJS Document 547 Filed 02/11/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

2/1/14

SHEA DOUGLAS,

Petitioner,
No. 16-cv-04988 (RJS)
-y- ORDER

UNITED STATES OF AMERICA,

Respondent.

 

UNITED STATES OF AMERICA

-v- No. 12-cr-00045-6 (RJS)
ORDER
SHEA DOUGLAS,

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:
In light of the fact that the Second Circuit issued its mandate in United States v. Barrett on
January 29, 2019, see 2d Cir. Case No. 14-2641, Doc. No. 279, IT IS HEREBY ORDERED THAT

the parties shall file a joint letter proposing the next steps in this case no later than February 28,

2019.
SO ORDERED.
Dated: February 11, 2019

New York, New York

RICHARDJ.S VAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
